DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/9/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument (beginning on page 8) that Essers does not disclose a first detector located immediately upstream from a polepiece of the magnetic lens with respect to a path of the primary electron beam along the optical axis and inside of the cavity of the magnetic lens; Essers discloses a detector 62, which, as illustrated in figure 1, is both upstream from a polepiece 70 of the magnetic lens and inside the cavity 9 of the magnetic lens. Applicant contends, on page 9, that the claims must be given their broadest reasonably interpretation consistent with the specification. The specification of the immediate application (specifically, figure 3) includes two detectors 312 and 306. Only detector 306 is upstream of the polepiece 307P of the magnetic lens, detector 312 is upstream of the bottom of the polepiece 307P of the magnetic lens but is not upstream of the polepiece 307P itself (the entire polepiece). Therefore, since only detector 312 is immediately upstream from the polepiece 307P of the magnetic lens with respect to the path of the primary electron beam along the primary optical axis, it is understood that the definition of “inside the cavity of the magnetic lens” must include the location of detector 312, because otherwise this limitation of the claim would be indefinite, as it would be unclear how a detector could be simultaneously immediately upstream from a polepiece of the magnetic lens, and inside the cavity of the magnetic lens. Therefore, consistent with this understanding from the specification that the cavity of the magnetic lens refers either to the general region inside and slightly surrounding the interior of the magnetic lens, or the radial interior of the magnetic lens (all portions immediately surrounding the optical axis), detector 62 of Essers anticipates the first electron detector of claim 1 of the immediate application. 
On page 10 of the remarks, Applicant points to paragraph [0060] for providing a definition of the cavity of the magnetic lens (between imaginary planes 307A and 307B in figure 3 of the immediate application). Paragraph [0060] identifies that this definition applies merely “in some embodiments” and so it is not clear that this necessarily applies to an embodiment where a detector is simultaneously “immediately upstream from a polepiece of the magnetic lens with respect to the path of the primary electron beam along the primary optical axis and inside the cavity of the magnetic lens”, as claimed.
Regarding Applicant’s argument (beginning on page 12) that the first electrode 44 of Essers is immediately upstream of the polepiece of the magnetic lens, and so the detector 62 cannot be immediately upstream of the polepiece of the magnetic lens; electrode 44 is partially contained within the polepiece of the magnetic lens (as illustrated in figure 1) and so the first element illustrates as upstream of the polepiece of the magnetic lens is detector 62.

Regarding Applicant’s arguments with respect to the Virdi reference; Applicant contends that Virdi does not disclose an apparatus including a first electron detector located inside the cavity of the magnetic lens. As discussed above with respect to the Essers reference, since the “cavity of the magnetic lens” recited in the claims must include the region “immediately upstream from a polepiece of the magnetic lens with respect to the primary electron beam along the primary optical axis” (or else the claim would be indefinite as the specification does not describe a detector which satisfies both conditions when the cavity is interpreted, as applicant contends, between imaginary planes 307A and 307B in figure 3 of the immediate application), detector 130 of Virdi is located immediately upstream from a polepiece of the magnetic lens with respect to a path of the primary electron beam along the primary optical axis and inside the cavity of the magnetic lens.

Applicant’s arguments with respect to the §112 rejections of claims 10, 11, 12, 13, and 14 are persuasive and overcome the §112 rejections of these claims.

Applicant does not provide additional arguments with respect to claims 2-9 and 15 and no additional response is necessary.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 5, 6, 7, 10, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Essers et al. U.S. PGPUB No. 2017/0154752.

Regarding claim 1, Essers discloses an electron beam apparatus comprising: an electron source 30 configured to generate a primary electron beam 6 along a primary optical 5axis OA; a compound objective lens comprising a magnetic lens and an electrostatic lens (“The objective lens may be a magnetic lens, an electrostatic lens and/or a combined magnetic-electrostatic lens” [0162]), the magnetic lens comprising a cavity 9 configured to allow the primary electron beam 6 to pass through (as illustrated in figure 1); and a first electron detector 62 configured to detect a first portion of a plurality of signal electrons generated from a sample 10, 10wherein the first electron detector 62 is located immediately upstream from a polepiece 70 of the magnetic lens with respect to a path of the primary electron beam 6 along the primary optical axis OA and inside the cavity 9 of the magnetic lens (as illustrated in figure 1).

Regarding claim 2, Essers illustrates in figure 1 that the first electron detector 62 is positioned such that a 15central axis of an opening 66 of the first electron detector 62 is aligned with the primary optical axis OA.

Regarding claim 3, Essers illustrates in figure 1 that the opening 66 of the first electron detector 62 is smaller than the first opening 9 of the polepiece of the magnetic lens.

Regarding claim 4, Essers discloses a second electron detector 64 configured to detect a second portion 63 of the plurality of signal electrons, and disposed upstream from the first electron detector 62 along the primary optical axis OA.

Regarding claim 5, Essers discloses that the opening 66 of the first detector 62 is configured to 25allow the second portion 63 of the plurality of signal electrons to pass through (as illustrated in figure 1).

Regarding claim 6, Essers illustrates in figure 1 that the second electron detector 64 comprises an opening configured to allow a portion of the primary electron beam 6 to pass through. 

Regarding claim 7, Essers illustrates in figure 1 that the second electron detector 64 comprises an in-lens detector (“detecting secondary particles and backscattered particles by the through-the-lens electron detectors 62, 64” [0374]) positioned such that the opening of the second electron detector is aligned with the primary optical axis OA.

Regarding claim 10, Essers discloses a third electron detector 84 configured to detect a third portion of the plurality of signal electrons, and disposed downstream from the first electron detector 62 along the primary optical axis (as illustrated in figures 1 and 2).

Regarding claim 12, Essers discloses that the third electron detector is disposed along the primary optical axis OA between the polepiece 70 of the magnetic lens and the sample 10 (as illustrated in figures 1 and 2).

Regarding claim 14, Essers discloses that the first, the second, and the third electron 20detectors are configured to detect a substantial portion of the plurality of signal electrons generated from the sample (since figure 1 illustrates no signal electrons moving past the second detector 64).

Claim(s) 1, 2, and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Virdi et al. U.S. PGPUB No. 2018/0364563.

Regarding claim 1, Virdi discloses an electron beam apparatus (illustrated with respect to figure 2) comprising: an electron source 112 configured to generate a primary electron beam 20 along a primary optical 5axis; a compound objective lens 140 comprising a magnetic lens (“magnetic lens component having pole pieces 142 and 146, and having a coil 144” [0084]) and an electrostatic lens (“an upper electrode 152 may form an electrostatic lens component of the objective lens 140” [0084]), the magnetic lens comprising a cavity configured to allow the primary electron beam to pass through (as illustrated in figure 2); and a first electron detector 136 configured to detect a first portion of a plurality of signal electrons generated from a sample 10, 10wherein the first electron detector is located immediately upstream from a polepiece 146 of the magnetic lens with respect to a path of the primary electron beam along the primary optical axis and inside the cavity of the magnetic lens (“An in-lens detector 136 may be understood as a detector device arranged at least partially around an optical axis of the primary electron beam 20” [0070]).

Regarding claim 2, Virdi discloses that the first electron detector is positioned such that a 15central axis of an opening of the first electron detector is aligned with the primary optical axis (“An in-lens detector 136 may be understood as a detector device arranged at least partially around an optical axis of the primary electron beam 20” [0070]).

Regarding claim 3, Virdi discloses that the opening of the first electron detector 132 is smaller than the first opening of the polepiece 146 of the magnetic lens (as illustrated in figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Essers et al. U.S. PGPUB No. 2017/0154752 in view of Todokoro et al. U.S. Patent No. 5,872,358.

Regarding claim 8, Essers discloses the claimed invention except that there is no explicit disclosure that a beam manipulator configured to 35deflect the primary electron beam onto a surface of the sample 10 is located between the first 62 and the second electron detector 64.
Todokoro discloses an electron beam apparatus comprising: a compound objective lens comprising a magnetic lens and an electrostatic lens (“the relation between the lens center of the magnetic field type objective lens and the lens center of the electrostatic lens formed between the acceleration tube and the sample” [col. 16; lines 33-34]); a first electron detector 34 configured to detect a first portion of a plurality of signal electrons generated from a sample 12; a second electron detector 33 configured to detect a second portion of the plurality of signal electrons, and disposed upstream from the first electron detector 33 along the primary optical axis (as illustrated in figure 5); and a beam manipulator 15/16 configured to 35deflect the primary electron beam onto a surface of the sample (“The primary electron beam 7 which has passed through the anode 5 is subjected to the scanning deflection through a condenser lens 14, a upper scanning deflector 15 and a lower scanning deflector 16” [col. 5; lines 13-15]) and located between the first and the second electron detector (as illustrated in figure 5).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Essers with the deflectors of Todokoro in order to perform accurate scanning deflection of the primary electron beam, thereby ensuring that the primary electron beam is appropriately directed to a desired location on the sample and is not adversely affected by any electromagnetic fields present in the electron microscopy apparatus (such as from charges on detectors along the path of the primary electron beam).

Regarding claim 9, Essers discloses the claimed invention except that there is no explicit disclosure that a beam manipulator configured to 35deflect the primary electron beam onto a surface of the sample 10 is located between the first 62 and the second electron detector 64.
Todokoro discloses an electron beam apparatus comprising: a compound objective lens comprising a magnetic lens and an electrostatic lens (“the relation between the lens center of the magnetic field type objective lens and the lens center of the electrostatic lens formed between the acceleration tube and the sample” [col. 16; lines 33-34]); a first electron detector 34 configured to detect a first portion of a plurality of signal electrons generated from a sample 12; a second electron detector 33 configured to detect a second portion of the plurality of signal electrons, and disposed upstream from the first electron detector 33 along the primary optical axis (as illustrated in figure 5); and a beam manipulator 15/16 configured to 35deflect the primary electron beam onto a surface of the sample (“The primary electron beam 7 which has passed through the anode 5 is subjected to the scanning deflection through a condenser lens 14, a upper scanning deflector 15 and a lower scanning deflector 16” [col. 5; lines 13-15]) and located between the first and the second electron detector (as illustrated in figure 5). The beam manipulator 15/16 comprises a plurality of beam deflectors 15 and 16 aligned with the primary optical axis (as illustrated in figure 5) and located inside the cavity of the magnetic lens (see below).
Since the claim does not specify the exact location and/or dimensions of the “cavity of the magnetic lens” (the claim does not specify where the cavity is considered to begin, and where it is considered to end), the cavity of the magnetic lens of Todokoro is considered to be the portion highlighted below in the annotated copy of figure 5:

    PNG
    media_image1.png
    712
    566
    media_image1.png
    Greyscale

It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Essers with the deflectors of Todokoro in order to perform accurate scanning deflection of the primary electron beam, thereby ensuring that the primary electron beam is appropriately directed to a desired location on the sample and is not adversely affected by any electromagnetic fields present in the electron microscopy apparatus (such as from charges on detectors along the path of the primary electron beam).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Essers et al. U.S. PGPUB No. 2017/0154752 in view of Sasaki et al. U.S. PGPUB No. 2017/0271124.

Regarding claim 13, Essers discloses the claimed invention except that there is no explicit disclosure that a size of an opening of the third electron detector is determined based on a desired field-of-view and a distribution of the plurality of signal electrons.
Sasaki discloses an electron detector for detecting signal electrons generated from a sample, the electron detector including a central aperture for allowing a primary electron beam to pass through wherein a size of an opening of the electron detector is determined based on a desired field-of-view and a distribution of the plurality of signal electrons (“In order to detect, at a high response speed, the secondary electrons 102 that are distributed widely around the beam axis depending on a width of FOV, the first scintillation detector 16 is disposed on the beam axis at a position upstream of the objective lens 8… The passage hole 16c, which is formed in the first scintillator 16a and the first light guide 16b for allowing the primary beam to pass therethrough, is required to have an inside diameter large enough not to interfere with the spreading primary beam flux 101” [0100]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Essers with the detector aperture width of Sasaki in order to ensure the unhindered passage of a primary electron beam while detecting a maximum amount of signal electrons (since Sasaki discloses that the aperture should be as small as possible, but not so small that it interferes with the primary electron beam [Sasaki 0100]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Essers et al. U.S. PGPUB No. 2017/0154752 in view of Zhang et al. U.S. PGPUB No. 2019/0043691.

Regarding claim 15, Essers discloses an electron beam apparatus comprising: an electron source 30 configured to generate a primary electron beam 6 along a primary optical 5axis OA; a compound objective lens comprising a magnetic lens and an electrostatic lens (“The objective lens may be a magnetic lens, an electrostatic lens and/or a combined magnetic-electrostatic lens” [0162]), the magnetic lens comprising a cavity 9 configured to allow the primary electron beam 6 to pass through (as illustrated in figure 1); and a first electron detector 62 configured to detect a first portion of a plurality of signal electrons generated from a sample 10, 10wherein the first electron detector 62 is located immediately upstream from a polepiece 70 of the magnetic lens with respect to a path of the primary electron beam 6 along the primary optical axis OA and inside the cavity 9 of the magnetic lens (as illustrated in figure 1). However, Essers does not disclose a method of operating the electron inspection apparatus via a non-transitory computer readable medium storing a set of instructions that is executable by one or more processors of the electron beam apparatus to cause the electron beam 25apparatus to perform a method of observing the sample.
Zhang discloses a scanning electron microscope wherein a non-transitory computer readable medium stores a set of instructions that is executable by one or more processors of the electron beam apparatus to cause the electron beam 25apparatus to perform a method of observing a sample (“The controller 109 may be a computer configured to execute various controls of the EBI system” [0043] “The internal/external storage may be a… non-transitory computer-readable medium” [0102]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have operated Essers using the non-transitory computer readable medium of Zhang in order to provide a device for automating control over the apparatus of Essers, thereby enhancing repeatability of operations of the apparatus.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Virdi et al. U.S. PGPUB No. 2018/0364563 in view of Zhang et al. U.S. PGPUB No. 2019/0043691.

Regarding claim 15, Virdi discloses an electron beam apparatus (illustrated with respect to figure 2) comprising: an electron source 112 configured to generate a primary electron beam 20 along a primary optical 5axis; a compound objective lens 140 comprising a magnetic lens (“magnetic lens component having pole pieces 142 and 146, and having a coil 144” [0084]) and an electrostatic lens (“an upper electrode 152 may form an electrostatic lens component of the objective lens 140” [0084]), the magnetic lens comprising a cavity configured to allow the primary electron beam to pass through (as illustrated in figure 2); and a first electron detector 136 configured to detect a first portion of a plurality of signal electrons generated from a sample 10, 10wherein the first electron detector is located immediately upstream from a polepiece 146 of the magnetic lens with respect to a path of the primary electron beam along the primary optical axis and inside the cavity of the magnetic lens (“An in-lens detector 136 may be understood as a detector device arranged at least partially around an optical axis of the primary electron beam 20” [0070]). However, Virdi does not disclose a method of operating the electron inspection apparatus via a non-transitory computer readable medium storing a set of instructions that is executable by one or more processors of the electron beam apparatus to cause the electron beam 25apparatus to perform a method of observing the sample.
Zhang discloses a scanning electron microscope wherein a non-transitory computer readable medium stores a set of instructions that is executable by one or more processors of the electron beam apparatus to cause the electron beam 25apparatus to perform a method of observing a sample (“The controller 109 may be a computer configured to execute various controls of the EBI system” [0043] “The internal/external storage may be a… non-transitory computer-readable medium” [0102]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have operated Virdi using the non-transitory computer readable medium of Zhang in order to provide a device for automating control over the apparatus of Virdi, thereby enhancing repeatability of operations of the apparatus.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 11; the prior art fails to teach or reasonably suggest, in combination with the other claim limitations, an electron beam apparatus comprising: a compound objective lens comprising a magnetic lens and an electrostatic lens; a first electron detector is located immediately upstream from a polepiece of the magnetic lens; and a third electron detector is disposed along a 10primary optical axis downstream from the first electron detector and also immediately upstream from the polepiece of the magnetic lens.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Brown et al. U.S. PGPUB No. 2016/0064184 discloses an electron beam apparatus comprising: an electron source 101 configured to generate a primary electron beam 150 along a primary optical axis (as illustrated in figure 1); a compound objective lens 110 comprising a magnetic lens and an electrostatic lens (“Final lens 110 may comprise a magnetic lens (as shown) or a combination of a magnetic lens and an electrostatic lens (not shown)” [0032]), the magnetic lens comprising a cavity configured to allow the primary electron beam to pass through (as illustrated in figure 1); and a first electron detector 122b configured to detect a first portion of a plurality of signal electrons generated from a sample 131 (“Back-scattered electrons may be detected by a back-scattered electron detector, such as those shown at 122a and 122b” [0035]), wherein the first electron detector 122b is located immediately upstream from a bottom of a polepiece of the magnetic lens with respect to a path of the primary electron beam along the primary optical axis and inside the cavity of the magnetic lens (as illustrated in figure 1).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881